DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the appeal brief filed on 01/22/21. Upon further consideration applicant’s arguments were found persuasive. Consequently, the prior art rejections (i.e., the 102 rejection and the main 103 rejection) have been withdrawn. However, the 112 rejection has not yet been satisfactorily overcome. Refer to the aforementioned appeal brief for substance of applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now non-finally rejected over new grounds of rejection as composed infra on the written record. Hence, prosecution on the merits of this application is reopened for the reasons indicated below: 

Claim Disposition and Election/Restrictions
Claims 11-18 have been cancelled.
Claims 1-10 and 19-27 are under examination, of which claims 1-10 are original, and claims 19-27 had been previously presented. 

Claim Objections
Claim 24 is objected to because of the following informalities: a claim must end with a period instead of a comma (i.e., “ lead, “).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 23 and 26, the phrase "a pin-type connector" renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claims unascertainable. It is noted that the addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-4, 6 and 24-25 are rejected under 35 U.S.C. 102a1 as being anticipated by Turgeon et al 2015/0110155 (Applicant/Assignee: Ford Global Technologies, LLC, Dearborn, MI USA).
As to claims 1, 6, 24:
Turgeon et al disclose that it is known in the art to make a battery 24 including battery cells 64 and battery interconnect assembly comprising: a first voltage sense lead 78 electrically connected to a first bus bar 76 on a first side facing in a first direction and which is electrically connected/coupled to a first (positive) battery terminal 68; a second voltage sense lead 78 electrically connected to a second bus bar 76 on a different, second side and which is electrically connected/coupled to a second (negative) battery terminal 68 (0046-0048; 0049-0053; 0057-0059; 0063-0066; CLAIMS 1-6; see FIGURES 2-3). The sense leads also include a ring terminal 80 crimped to a wire 82 (0048). Turgeon et al also disclose temperature sense leads 88 (0049-0053; 0062-00065) including ring terminals 90 that is received over the terminal 68a and secured against busbar 76’ (0050). 

    PNG
    media_image1.png
    649
    526
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    343
    503
    media_image2.png
    Greyscale

As to claims 2-3:
	As illustrated in Figures 2-3, supra, the first sense lead 78/busbar 76 on the first side (left side) is transverse and opposite to the second sense lead 78/busbar 76 on the different/second side (right side) (see FIGURES 2-3). 
As to claims 4, 25:
	Note the presence of controller 84 disposed at least partially on a first side and including sense lead crossover/connectors/connecting points extending from both wire 82 and temperature sense lead 88 (see FIGURE 3). In this case, the controller device is taken to represent applicant’s structurally and functionally undefined multi-port connector as it is evident that controller 84 includes connectors/connecting points connected to respective sense leads/wires. 
	Thus, the present claims are anticipated.

(at least) Claims 1, 6 and 24 are rejected under 35 U.S.C. 102a1 as being anticipated by Hermann et al 2016/0218401.
As to claims 1, 6, 24:
Hermann et al disclose that it is known in the art to make a battery pack 100 including interface module 110 interconnecting battery cells 102 (0058) wherein the battery interconnect assembly/interface module 110 may include connecting portion 118 having multiple connecting leads 119; each bus bar 112 may have a separator electrical connection to one of the connecting leads 119 using, for example, one of voltage sense leads 114 (0088); and/or including additional connecting leads 119 which may be connected to thermistors or some other devices of battery pack 100 (0089; Figure 5). Hermann et al disclose each bus bar 112 forms a monolithic structure with voltage sense lead 114, which connects bus bar 112 to connecting lead 119 (0093).Hermann connecting portion 118 includes multiple connecting leads 119 some of which may be individually connected to bus bars 112 using voltage sense leads 114; and/or connected to thermal module (0059). Figures 7, 3 and 5 show a first bus bars 112 electrically coupled to a first terminal (i.e., negative) of a first battery cell 102 disposed on a first side, and a second bus bars 112 electrically coupled to a second terminal (i.e., positive) of a second battery cell 102 disposed on a different, second side (see Figures 7, 3 & 5). Hermann et al disclose control module 120 is referred to as cell sense circuit (CSC) as it provides sensing functions (e.g., voltage and/or temperature sensing) (0061), and may have connecting pad 128 for forming connection with connecting leads 119 of connecting portion (0062). In this case, control module 120 or cell sense circuit (CSC) is taken to represent applicant’s structurally and functionally undefined multi-port connector as it is evident that control module 120 or cell sense circuit (CSC) includes connectors/connecting points connected to respective sense leads/wires. 

    PNG
    media_image3.png
    522
    611
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    547
    717
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    522
    572
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    534
    643
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    573
    735
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    529
    718
    media_image8.png
    Greyscale

Thus, the present claims are anticipated.
(at least) Claims 1, 6 and 24 are rejected under 35 U.S.C. 102a2 as being anticipated by Fernandez-Galindo et al 2020/0091494 (Applicant/Assignee: Ford Global Technologies, LLC, Dearborn, MI USA).
As to claims 1, 6, 24:
Fernandez-Galindo et al disclose that it is known in the art to make a battery pack 24 including battery cells 56 (0042-0044) and battery interconnect assembly comprising: a first sense leads/wires 74, 76  electrically connected to a first/second bus bars 72 electrically connected/coupled to a first/second battery terminals (positive/negative) (0052-0055;0059; 0010-0013;0018;Claims 1-10). Fernandez-Galindo et al disclose voltage sense leads 90 integrated on or into substrate 88 (0056-0057) wherein the first/second bus bars 72 are placed on a first side facing in a first direction and on a different, second side (0052-0055; 0042-0044; Figures 2-5). 

    PNG
    media_image9.png
    586
    645
    media_image9.png
    Greyscale
         
    PNG
    media_image10.png
    539
    880
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    512
    885
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    330
    455
    media_image12.png
    Greyscale

	Thus, the present claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Turgeon et al 2015/0110155 as applied to claims 1 and 24 above, and further in view of either: (a) Coakley et al 2017/0077487 and/or (b) Ota et al 2018/0088179 .
Turgeon et al is applied, argued and incorporated herein for the reasons expressed supra. 

In this respect:
(a) Coakley et al disclose that it is known in the art to make battery interconnects for interconnecting a set of battery cells (title/Abstract; 0164-0165). Figures 7E-G, infra, illustrate interconnect circuits/assemblies. In particular, Figure 7E shows an interconnect circuit 130 (0164; Figure 7E) including voltage trace assembly 311 and conductor assembly 131, external connectors 312, power connectors 313, island/portions 142a-e so that interconnect 130 is connected to battery cells (i.e., to structures). In addition, Figure 7G shows a voltage trace assembly 311 including voltage monitoring traces 310. Coakley et al disclose flexible interconnect circuits including printed circuits (0096). 

    PNG
    media_image13.png
    626
    745
    media_image13.png
    Greyscale
      
    PNG
    media_image14.png
    840
    624
    media_image14.png
    Greyscale
        
    PNG
    media_image15.png
    760
    608
    media_image15.png
    Greyscale

(b) Ota et al disclose that it is known in the art to make battery monitoring unit including an interconnect/connecting assembly comprising a plurality of voltage detection lines, a flexible printed circuit board, an electronic circuit connected to one end portions of the plurality of the voltage detection lines to detect voltage  of each of the single batteries and mounted on the flexible printed circuit board, a plurality of busbar, and communication lines disposed in the flexible printed circuit board so as to connect between the electronic circuit and a battery ECU (Abstract; 0055; 0051-0054; 0041-0043; 0029-0032; 0035; 0010-0011; 0003).  More particularly, Ota et al disclose the flexible printed circuit board 27 disposed on the plurality of 0055; 0051-0054; 0041-0043; 0029-0032; 0035; 0010-0011; 0003). Figures 1-2 and 5, infra, illustrate the structure of Ota et al’s interconnect/connecting assembly. 

    PNG
    media_image16.png
    919
    620
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    614
    911
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    437
    787
    media_image18.png
    Greyscale

In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the flexible printed circuit of either Coakley et al and/or Ota et al as part of or as the sense lead crossover in the battery interconnect assembly of Turgeon et al because the prior art teaches that the specifically disclosed flexible printed circuit board (i.e., the sense lead crossover) assists in: (a) providing more reliable electrical connections, and in some cases, may be easier to manufacture, connect to cell terminals, and fit into battery backs, and may also provide electrical current fusing functionality (Coakley et al); and/or (b) in providing connecting points for the voltage detection and communication lines connected to the battery monitoring unit which effectively monitors the battery operation and in providing a battery monitoring unit which is in a simple structure so that complex assembly work can reduced, thereby decreasing manufacturing cost. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 


Claims 7-9, 22, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeon et al 2015/0110155 as applied to claims 1 and 24 above, and further in view of Fan 10020476.
Turgeon et al are both applied, argued and incorporated herein for the reasons expressed supra. 
However, the preceding prior art does not expressly disclose the specific first/second flaps being hinged to a base side and the snap feature to engage, and the base side providing a portion of a battery cell enclosure.
As to claims 7-9, 22, 27:
Fan discloses that it is known in the art to make a battery case 46, 48 encasing a battery ensemble 2, 4 (thus, partially enclosing/covering the battery ensemble) having battery segments flexibly interconnected to one another by conductive leads (Abstract; Title; COL 4, lines 28-50), wherein the case comprises compartments defining one or more ports for interconnecting conductive leads between battery segments encased in adjoining compartments (Abstract; Title). Figures 2, 5a-f and 10 illustrate the battery case interconnect including hinges connecting first/second flaps/extended elements to central/base side/component (COL 3, lines 1-3 & 27-35; taken to represent applicant’s structurally undefined end plate) of the battery ensemble. 

    PNG
    media_image19.png
    649
    836
    media_image19.png
    Greyscale
   
    PNG
    media_image20.png
    569
    842
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    620
    925
    media_image21.png
    Greyscale

In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to incorporate the specific first/second flaps being hinged to a base side, the snap feature to engage, and the base side providing a portion of a battery cell enclosure of Fan in the battery interconnect structure of Turgeon as Fan teaches that the specifically disclosed battery case/interconnect assembly has conformal flexibility and effectively encases battery ensembles having multiple non-contiguous battery segments, thereby providing flexibility for interconnecting battery cell units while providing protective covering for storing or housing battery cells. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Turgeon et al 2015/0110155 as applied to claim 1 above, and further in view of Marpu et al 2017/0229690 (Applicant/Assignee: Ford Global Technologies, LLC, Dearborn, MI USA).
Turgeon et al are both applied, argued and incorporated herein for the reasons expressed supra. 
However, the preceding prior art does not expressly disclose the specific enclosure and first/second structures mounted on respective first side and second/opposite side. 
In this respect:
Marpu et al disclose that it is known in the art to make battery interconnects for interconnecting battery cells wherein the battery pack components 82 includes battery cells 56 (0046; 0044-0045) and bus bar modules, sense leads, high voltage wiring, coolant lines, etc.  (0054; Abstract; FIGURES 3-4). As depicted in Figures 3-4, infra, Marpu et al teach an enclosure 60 including a tray 62 and cover 64 surrounding each battery assembly 25 which is/are mounted to a respective first side of the enclosure/cover and a second side mounted to the opposite/second side of the enclosure/cover (0047; 0004; 0016; 0033; FIGURES 3-4). 

    PNG
    media_image22.png
    612
    640
    media_image22.png
    Greyscale
      
    PNG
    media_image23.png
    250
    668
    media_image23.png
    Greyscale

In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific enclosure and first/second structures mounted on respective first side and second/opposite side of Marpu et al as part of the battery Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeon et al 2015/0110155 as applied to claim 1 above, and further in view of either: (a) Newman et al 2019/0296407, or (b) Bowen et al 6288386.
Turgeon et al are both applied, argued and incorporated herein for the reasons expressed supra. 
As to claims 20-21 (note that claims 20-21 depend from claim 19 per se):
As set forth supra, Turgeon et al show the first/second voltage sense leads 78 electrically connected to busbars 76 coupled to battery respective terminals and placed on opposite and/or  0046-0048; 0049-0053; 0057-0059; 0063-0066; CLAIMS 1-6; see FIGURES 2-3).
However, the preceding prior art does not expressly disclose the specific thermoplastic staking/securing component.
As to claim 19:
In this respect:
(a) Newman et al disclose that it is known in art to use a support base/substrate made of polyester, polyimide, polyether ether ketone (i.e., encompassing thermoplastic materials) to secure or provide support to/between battery cell busbars and circuit substrates in a battery module (0167); and/or 
(b) Bowen et al disclose that it is known in art to make electrical interconnections on flexible printed circuit board (PCB) which connect rigid circuit board and batteries BT1 and BT2  with other items comprising flexible support material which preferably is polyamide (i.e., a thermoplastic material) (COL 12, lines 5-10).
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the specific thermoplastic staking/securing component of any one of Newman et al and/or Bowen et al in the battery interconnect structure of Turgeon et al as the prior art (i.e., Newman et al and/or Bowen et al) teaches that the specifically disclosed thermoplastic staking/securing/support components assist in providing structural support to electrical interconnections (Bowen et al) and/or in mechanically interconnecting electrical components within a battery module (Newman et al). Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeon et al 2015/0110155 as applied to claims 1 and 24 above, and further in view of Liu et al 8747159.
Turgeon et al are both applied, argued and incorporated herein for the reasons expressed supra. However, the preceding prior art does not expressly disclose the pin-type connector/multiport connector.
As to claims 23, 26:
Liu et al disclose that it is known in the art to make a connector module including a port connector and circuit board capable of assembling with multiports connectors (Abstract; Figures 4-6). In particular, Liu et al teach that a pin-type multi-ports connector 11 (COL 3, lines 5-25; Figures 4-6). Liu et al teach the disclosed multi-port connector is suitable for different types of connectors (COL 1, lines 5-8). 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the pin-type connector/multiport connector of Liu et a in the battery interconnect structure of Turgeon et al as Liu et al teach that the specifically disclosed pin-type connector/multiport connector can be effectively mounted Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Response to Arguments
Applicant’s arguments, filed 01/22/21, with respect to the foregoing claims have been considered but are moot in view of the new grounds of rejection, and because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, prosecution on the merits of this application has been reopened for the reasons indicated hereinabove. 
With respect to the 112 rejection, it is noted that the addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986). On a side note, applicant has stated that “if the Examiner believes that changing ‘pin-type connector’ to “pin connector’ is needed, the Appellant can make that amendment” (see last paragraph on page 10 of the paper dated 01/22/21). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727